 
 
I 
111th CONGRESS
1st Session
H. R. 1316 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2009 
Mr. Sensenbrenner introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To provide for appropriate notification of communities and homeowners of establishment of flood elevations for purposes of the National Flood Insurance Program. 
 
 
1.Short titleThis Act may be cited as the Flood Elevation Notification Act of 2009. 
2.Notification of establishment of flood elevationsSection 1363 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104) is amended by striking the section designation and all that follows through the end of subsection (a) and inserting the following: 
 
1363. 
(a)In establishing projected flood elevations for land use purposes with respect to any community pursuant to section 1361, the Director shall first propose such determinations— 
(1)by providing the chief executive officer of each community affected by the proposed elevations, by certified mail, with a return receipt requested, notice of the elevations, including a copy of the maps for the elevations for such community and a statement explaining the process under this section to appeal for changes in such elevations;  
(2)by causing notice of such elevations to be published in the Federal Register, which notice shall include information sufficient to identify the elevation determinations and the communities affected, information explaining how to obtain copies of the elevations, and a statement explaining the process under this section to appeal for changes in the elevations;  
(3)by publishing in a prominent local newspaper the elevations, a description of the appeals process for flood determinations, and the mailing address and telephone number of a person the owner may contact for more information or to initiate an appeal; and  
(4)by providing written notification, by first class mail, to each owner of real property affected by the proposed elevations of— 
(A)the status of such property, both prior to and after the effective date of the proposed determination, with respect to flood zone and flood insurance requirements under this Act and the Flood Disaster Protection Act of 1973;  
(B)the process under this section to appeal a flood elevation determination; and  
(C)the mailing address and phone number of a person the owner may contact for more information or to initiate an appeal. .  
 
